DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both ridges and a texturized liner (see Specification page 5 line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 312 (see Figures 2-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canton et al., US 2004/0211018.
	Canton et al. disclose the claimed invention including a handle (45, Figure 9-10), a base (43), a plurality of bristles (10, 12, 14, 15, 35), each of the plurality of bristles comprising a bristle body (22, 26, 32; see Figures 2-4) and a reinforcement insert (20, 24, or 30; see Figures 2-4), the handle being mounted adjacent to the base (Figure 9), a fixed end of the bristle body (31) being mounted adjacent to the base opposite to the handle (Figure 9), the reinforcement insert being integrated into the bristle body (Figures 2-6), and the reinforcement insert being oriented along a longitudinal axis of the bristle body (Figures 1-6). Regarding claim 7, each of the plurality of bristles further comprising a frayed tip (tip at 33, Figure 6), the frayed tip being connected to a free end of the bristle body (Figure 6). Regarding claim 8, each of the plurality of bristles further comprising an external lamination (at 28 in embodiment of Figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claim(s) 1-3, 7-8, 10-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US D437,691 in view of Canton et al., US 2004/0211018.
	Regarding claims 1 and 10, Weiss discloses the claimed invention including a handle (best shown in Figures 1 and 3, see marked up Figure 3), a base (flat block-like structure, see marked up Figure 3), a plurality of bristles (see Figures), the handle being mounted adjacent the base (see Figures), a fixed end of bristle bodies being mounted adjacent the base (Figures 1-3). Regarding claims 2 and 10, the handle comprises an arched support (Figures 1 and 3), the base being connected in between a first end and a second end of the arched support (Figures 1 and 3). Regarding claims 3 and 11, the handle further comprises a plurality of ridges (Figures 1 and 3), the plurality of ridges being laterally connected to the arch support (best shown in Figure 1), and the plurality of ridges being positioned between the arched support and the base (Figures 1 and 3). Weiss does not disclose that each of the plurality of bristles comprises a bristle body [AltContent: arrow][AltContent: textbox (handle)]and a reinforcement insert.
[AltContent: textbox (bristles)][AltContent: arrow][AltContent: textbox (ridge)][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow]
    PNG
    media_image1.png
    318
    467
    media_image1.png
    Greyscale

	Canton et al. teach a plurality of bristles (10, 12, 14, 15, 35) for cleaning tools (paragraphs 0002-0003 and 0026), each of the plurality of bristles comprising a bristle body (22, 26, 32; see Figures 2-4) and a reinforcement insert (20, 24, or 30; see Figures 2-4), the handle being mounted adjacent to the base (Figure 9), a fixed end of the bristle body (31) being mounted adjacent to the base opposite to the handle (Figure 9), the reinforcement insert being integrated into the bristle body (Figures 2-6), and the reinforcement insert being oriented along a longitudinal axis of the bristle body (Figures 1-6). Regarding claims 7 and 15, each of the plurality of bristles further comprising a frayed tip (tip at 33, Figure 6), the frayed tip being connected to a free end of the bristle body (Figure 6). Regarding claims 8 and 16, each of the plurality of bristles further comprising an external lamination (at 28 in embodiment of Figure 3). The bristles taught by Canton et al. are constructed with different materials suitable for different functions to which the bristles are attached (see paragraph 0016 in particular, also see paragraphs 0015 and 0021-0022).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristles of Weiss for ones constructed of different materials including a reinforcement insert integrated into a bristle body, as taught by Canton et al., so as to provide the bristles with specialized cleaning functions for specific cleaning applications.
5.	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US D437,691 and Canton et al., US 2004/0211018 in further view of Kelsay et al., US 5,781,956.
	Weiss and Canton et al. disclose all elements previously mentioned above, however fail to disclose that the brush handle comprises a superimposed textured liner.
	Kelsay et al. teach a handle (20 and 22) that includes a superimposed textured liner (21), the handle acts as a rigid support core with a textured liner that is elastomer to provide a soft greppable surface (Column 2 Lines 18-22, Column 3 Lines 1-9 and Column 5 Lines 5-15).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brush handle of Weiss and Canton et al. to further include a superimposed textured liner, as taught by Kelsay et al., in order to provide a soft, resilient and easy to grip texture to a solid core handle.
6.	Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US D437,691 and Canton et al., US 2004/0211018 in further view of Petrovsky, US 2,080,334.
	Weiss and Canton et al. disclose all elements previously mentioned above including that the base has a contoured platform (generally flat with rounded edges in contour, Figure 1), however fail to disclose that the platform includes at least one bristle receptacle that normally traverses into the contoured platform, and the plurality of bristles are mounted within the bristle receptacle.
	Petrovsky teaches a cleaning tool with a base that has a contoured platform (6, 14, or 48, see Figures 2, 5, or 6), the platform includes at least one bristle receptacle (25 or 52), the bristle receptacle normally traversing into the contoured platform (see Figures 2, 5, or 6), and the plurality of bristles being mounted within the bristle receptacle (Figures 2, 5, or 6). This arrangement allows for a user to interchange the cleaning elements (Column 1 Lines 17-22).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Weiss and Canton et al. to include at least one bristle receptacle that traverses the contoured platform and where the bristles being mounted are within the bristle receptacle, as taught by Petrovsky, so that the user can easily remove or interchange the plurality of bristles if desired.
7.	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US D437,691, Canton et al., US 2004/0211018, and Petrovsky, US 2,080,334 in further view of Rocke et al., US D235,942.
	Weiss, Canton et al., and Petrovsky disclose all elements previously mentioned above, however fail to disclose that the contoured platform comprises a curved portion and a flat portion, the curved portion positioned adjacent to the flat platform.
	Rocke et al. teach a similar brush to that of Weiss wherein there is a platform from which the bristles extend (Figures 1-2) attached to a handle (upper part where the ridges are located (Figures 1-3), the platform is contoured (Figures 1-3) and has a curved portion and a flat portion (the flat portion where bristles extend from and a curved portion from which bristles extend from, Figures 1-2), the curved portion is adjacent the flat platform (Figure 2), the curved portion serves to position the bristles in an angled manner allowing the bristles to clean within corner areas (Title). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured platform of Weiss, Canton et al., and Petrovsky to further include a platform that is contoured so that there is a curved portion and a flat portion with the curved portion positioned adjacent to the flat portion, as taught by Rocke et al., so that the bristles are supported in such a manner as to clean a corner space.
8.	Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US D437,691 and Canton et al., US 2004/0211018 in further view of Laux et al., US 6,877,181.
	Weiss and Canton et al. disclose all elements previously mentioned above, however fail to disclose that the plurality of bristles are flaring outward from the base.
	Laux et al. teach a brush or broom having a plurality of bristles (50) that flare outwardly from a base (base 12, Figures 2-4) to create a wedge-shape with increased lengths of bottom edges of the bristles (Column 3 Lines 8-24).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of bristles of Weiss and Canton et al. so that they are mounted in a manner allowing them to be flaring outward from the base, as taught by Laux et al., to increase the lengths of bottom edges of the brush and therefore the surface area that the bristle ends form.
Double Patenting
9.	Applicant is advised that should claims 2-3 be found allowable, claims 10-11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg